Citation Nr: 1823161	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service connected disease or injury.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 17, 2010, on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) (2017).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1965 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2008 rating decisions of the VA RO in Boston, Massachusetts. The March 2007 rating decision, in pertinent part, denied entitlement to service connection for hypertension. The May 2008 rating decision, in pertinent part, denied entitlement to TDIU.

In June 2016, these issues were remanded by the Board for further development due to inadequate opinions. In December 2016, the RO granted entitlement to TDIU, effective June 17, 2010, the date he met the schedular criteria for a TDIU.  The issue of entitlement to TDIU prior to June 17, 2010, remains on appeal before the Board.

In August 2017, the Board again remanded the issue of service connection for hypertension due to an inadequate opinion by the VA examiner. The issue of entitlement to TDIU prior to June 17, 2010 was also remanded because it was inextricably intertwined with the other issue on appeal. For the reasons indicated below, the RO/AMC has complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes the absence of a supplemental statement of the case (SSOC) regarding the issue of service connection for hypertension, however as the Board is granting service connection, the Veteran is not prejudiced by lack of its issuance.

The issue of entitlement to TDIU prior to June 17, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's hypertension is caused by his service-connected diabetes mellitus, coronary artery disease and diabetic nephropathy.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, hypertension is proximately due to service-connected disease or injury. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

While service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a), service connection may also be granted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). The Veteran claims that he currently has hypertension that is due to his numerous other service-connected diseases, to include diabetes mellitus, coronary artery disease, and diabetic nephropathy. The Veteran has been diagnosed with hypertension and has thus met the current disability requirement. Accordingly, the dispositive issue in this case is whether the current disability, hypertension, is caused by the Veteran's other service-connected disabilities, namely diabetes mellitus, coronary artery disease, and diabetic nephropathy. 

After the Veteran's claim was remanded by the Board in August 2017, the RO obtained an addendum opinion which was inadequate for the same reason as the earlier November 2016 VA opinion. As a result, the RO then obtained an independent medical opinion from the Appeals Resource Center (AMC) in November 2017. A medical officer reviewed the Veteran's claims file, and concluded that it is at least as likely as not that the Veteran's current hypertension relates to and was aggravated by his service connected conditions, to include presumptive service connection for diabetes mellitus, coronary artery disease, and diabetic nephropathy. As a rationale, the medical officer wrote that current internal medicine and cardiovascular literature is in agreement that hypertension is directly related to the function of the cardiovascular system and kidney function, therefore resulting in hypertension symptoms that relate to cardiovascular disease. The medical officer is competent to provide this opinion, and the opinion is entitled to a substantial amount of weight.  As the opinion indicated that the relationship was both on an aggravation basis and, more generally, that the disorders were related, the Board will resolve reasonable and interpretive doubt in favor of the Veteran and find that the opinion supports a causative relationship.  See 38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to all aspects of a claim); Brown v. Gardner, 513 U.S. 115, 118(1994) (in construing veterans' law, "interpretive doubt is to be resolved in the veteran's favor").  All other opinions on this question have been found inadequate and there is thus no competent evidence to the contrary.

The evidence is therefore at least evenly balanced as to whether the Veteran's hypertension is proximately due to his diabetes mellitus, coronary artery disease, and diabetic nephropathy. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension, secondary to diabetes mellitus, coronary artery disease, and diabetic nephropathy is warranted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Given the grant of service connection on this basis, the Board need not address other theories of entitlement.


ORDER

Entitlement to service connection for hypertension, secondary to service-connected diabetes mellitus, coronary artery disease, and diabetic nephropathy, is granted.




REMAND

The Veteran contends that he was unable to secure or follow substantially gainful employment as a result of service-connected disabilities prior to the date he became entitled to TDIU on a scheduler basis.

The evidence reflects that the Veteran's service connected disabilities had a significant impact on his employability prior to the June 17, 2010 date he became eligible for this benefit on a schedular basis. Consequently, remand for referral of the issue of entitlement to TDIU prior to June 17, 2010, pursuant to 38 C.F.R. § 4.16(b), is warranted. See Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation Service if such consideration is warranted). 

Accordingly, the issue of entitlement to a TDIU prior to June 17, 2010 is REMANDED for the following action:

1. Refer the issue of entitlement to a TDIU prior to June 17, 2010, pursuant to 38 C.F.R. § 4.16(b), to the Director, Compensation Service. The Director (or designee) should issue a memorandum addressing whether the Veteran is entitled to TDIU under 38 C.F.R. § 4.16(b). 

2. After completing any additional development deemed necessary, readjudicate the claim remaining on appeal. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


